 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
     United States of America,                   No. CR-19-02199-TUC-JGZ (BGM)
10
                         Plaintiff,
11                                               ORDER
     v.
12
     Oscar Barreras-Felix,
13
                         Defendant.
14
15          Currently pending before the Court is Defendant Oscar Barreras-Felix’s Motion to
16   Compel Disclosure of Relevant Documents (Doc. 16). The Government has filed its
17   response and Defendant replied. Govt.’s Response to Mot. to Compel Discl. of Relevant
18   Docs. (Doc. 22); Def.’s Reply (Doc. 26). Defendant Oscar Barreras-Felix is charged with
19   one (1) count of conspiracy to possess with intent to distribute methamphetamine; one (1)
20   count of possession with intent to distribute methamphetamine; one (1) count of
21   conspiracy to import methamphetamine; and one (1) count of importation of
22   methamphetamine. Indictment (Doc. 7).
23          On January 8, 2020, oral argument was held before Magistrate Judge Macdonald
24   regarding the motion. Minute Entry 1/8/2020 (Doc. 32). The Court took the matter
25   under advisement. The motion is ripe for adjudication.
26
27   I.     FACTUAL BACKGROUND
28          On August 21, 2019, Defendant Berreras-Felix was indicted in this cause of
 1   action. Indictment (Doc. 7). The indictment was based on a methamphetamine seizure
 2   that occurred on July 28, 2019. The Complaint (Doc. 1) sets forth the factual background
 3   as follows:
 4                  On July 28, 2019, at approximately 12:40 p.m., Oscar BARRERAS-
 5          Felix entered the United States from the Republic of Mexico through the
            DeConcini Port of Entry in Nogales, Arizona. BARRERAS was the driver,
 6          sole occupant, and registered owner of a white Dodge Nitro bearing a
 7          Mexican license plate. The primary Customs and Border Protection (CBP)
            officer conducted routine system queries and noticed this was only the
 8          second crossing of the vehicle and the previous crossing went north of the
 9          I-19 Border Patrol checkpoint. The officer asked BARRERAS when the
            last time he crossed was and BARRERAS stated, “Eight days ago.” The
10          officer then asked BARRERAS what he did when he last crossed.
11          BARRERAS said he went shopping at Wal-Mart and then returned to
            Mexico. The officer thought this information was inaccurate due to the
12          previous system queries and referred BARRERAS to the secondary
            inspection area.
13
14                 The vehicle was x-rayed and officers observed anomalies in the gas
            tank area. A CBP canine alerted to an odor it had been trained to detect
15          emanating from the gas tank area of the vehicle. In the secondary
16          inspection area, an officer asked BARRERAS to turn off the vehicle and
            hand over the keys. When the secondary officer asked BARRERAS
17          questions, BARRERAS spoke quickly and gave the officer the impression
18          that he had been practicing what to say. BARRERAS told the officer he
            was the owner of the vehicle and the only person who drove it. The officer
19          asked BARRERAS to exit the vehicle. When BARRERAS got out, he put
            his hands behind his back. After doing this and then noticing that he was
20
            not being placed in handcuffs, BARRERAS asked the officer if he would
21          be escorted to the waiting area. Officers inspected the vehicle and observed
            smeared mud on the back-tire walls, inconsistent mud splatters under the
22
            vehicle, and tampering with the bolts of the gas tank. When the gas tank
23          was removed, officers found 58 packages wrapped in saran wrap and then
            wrapped again in a kitchen seal style wrap. A representative sample of the
24          contents of the packages was field tested and yielded positive results for the
25          characteristics of methamphetamine. The packages of methamphetamine
            weighed 27.08 kilograms.
26
27          Upon arrest, Defendant Berreras-Felix exercised his right to remain silent. Def.’s

28   Mot. to Compel (Doc. 16) at 7. Subsequently, Defendant has “consistently denied having


                                                -2-
 1   any involvement with a cartel or knowingly transporting drugs.” Id.
 2
 3   II.    ANALYSIS
 4                 Defendant’s motion observes that the Government has historically provided
 5   testimony by a federal law enforcement agent as a “drug trafficking organization
 6   (“DTO”) expert” in port of entry importation/possession with intent to distribute cases.
 7   Def.’s Mot. to Compel (Doc. 16) at 1. In general, the agents testify that it is extremely
 8   uncommon for cartels to use blind mules to transport drugs across the border and that in
 9   their experience they do not know of any instances in Arizona. Id. at 1–2. Defendant
10   points to the case of United States v. Estheban Rodriguez (properly styled United States
11   v. Martinez-Figueroa, et al.), Case No. CR-18-0266-TUC-RCC (LAB), which involved
12   the use of blind mules by a drug trafficking organization in Arizona. Def.’s Mot. to
13   Compel (Doc. 16) at 3. The Estheban Rodriguez matter was filed on February 13, 2018.
14          Defendant seeks five (5) areas of disclosure:
15          1)     All federal reports, narratives, memoranda, and statements regarding the
16   blind mule conspiracy in or related to or associated with the case of Estheban Rodriguez;
17          2)     Names and case numbers relating to persons prosecuted for using
18   unknowing couriers;
19          3)     All police reports, narratives, or memoranda in the possession of the
20   Nogales City Police Department or the Santa Cruz County Sheriff’s Office regarding the
21   usage of blind mules in Nogales and Santa Cruz County;
22          4)     Names of investigators involved in prosecuting people charged with using
23   unknowing couriers and reports related to those investigations; and
24          5)     All information in the Government’s possession regarding the State and/or
25   Federal investigation of unknowing courier cases or individuals using unknowing
26   couriers within the last 10 years in Arizona, regardless of whether the investigation led to
27   an indictment or conviction including information as to whether Federal Law
28   Enforcement in the Nogales, Arizona area has reviewed port of entry drug cases that

                                                -3-
 1   occurred during the Rodriguez timeframe to determine if any individuals were actually
 2   victims of blind mules who ended up pleading guilty or being convicted at trial of
 3   knowingly importing drugs into the United States.
 4   Def.’s Mot. to Compel (Doc. 16).
 5          A.     Legal Standards
 6                 1. Brady Material
 7          “[T]he Constitution requires a fair trial, and one essential element of fairness is the
 8   prosecution’s obligation to turn over exculpatory evidence.” Milke v. Ryan, 711 F.3d 998,
 9   1002–03 (9th Cir. 2013) (citing United States v. Bagley, 473 U.S. 667, 674–75, 105 S. Ct.
10   3375, 87 L. Ed. 2d 481 (1985); Giglio v. United States, 405 U.S. 150, 153–55, 92 S. Ct.
11   763, 31 L. Ed. 2d 104 (1972); Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L.
12   Ed. 2d 215 (1963)). Brady material is evidence favorable to an accused and material to
13   either guilt or punishment, irrespective of the good faith or bad faith of the prosecution.
14   Brady v. Maryland, 373 U.S. 83, 87 (1963); United States v. Collins, 551 F.3d 914, 923
15   (9th Cir. 2009). “Any evidence that would tend to call the government’s case into doubt
16   is favorable for Brady purposes.” Milke v. Ryan, 711 F.3d 998, 1012 (9th Cir. 2013)
17   (citing Strickler v. Greene, 527 U.S. 263, 281–82, 119 S. Ct. 1936, 144 L. Ed. 2d 286
18   (1999)). It “includes both exculpatory and impeachment material that is relevant to either
19   guilt or punishment.” Id. “To be material under Brady/Giglio undisclosed information or
20   evidence acquired through that information must be admissible, . . . or capable of being
21   used to impeach a government witness[.]” United States v. Kohring, 637 F.3d 895, 903
22   (9th Cir. 2011) (internal quotations and citations omitted)
23                 2. Federal Rules of Criminal Procedure 16
24          Rule 16, Federal Rules of Criminal Procedure provides, “[u]pon a defendant’s
25   request, the government must permit the defendant to inspect and to copy or photograph
26   books, papers, documents, data, photographs, tangible objects, buildings or places, or
27   copies or portions of any of these items, if the item is within the government’s
28   possession, custody, or control and . . . the item is material to preparing the defense.”

                                                 -4-
 1   Fed. R. Crim. P. 16(a)(1)(E)(i). “Materiality is a necessary prerequisite to discovery.”
 2   United States v. USDC, Central Dist. of Cal., Los Angeles, Cal., 717 F.2d 478, 480 (9th
 3   Cir. 1983) (citations omitted). “Materiality is a ‘low threshold; it is satisfied so long as
 4   the information . . . would have helped’ to prepare a defense. United States v. Soto-
 5   Zuniga, 837 F.3d 992, 1003 (9th Cir. 2016) (quoting United States v. Hernandez–Meza,
 6   720 F.3d 760, 768 (9th Cir. 2013)). However, “[m]ateriality means more than that the
 7   evidence in question bears some abstract logical relationship to the issues in the case.
 8   There must be some indication that the pretrial disclosure of the disputed evidence would
 9   . . enable[] the defendant significantly to alter the quantum of proof in his favor.” United
10   States v. Maniktala, 934 F.2d 25, 28 (2d Cir. 1991) (citations omitted). “An abstract
11   logical relationship to the issues in the case is not, however, sufficient to force the
12   production of discovery under rule 16.” United States v. George, 786 F.Supp. 56, 58
13   (D.D.C. 1992) (quotations and citations omitted). “The documents at issue must play an
14   important role in uncovering admissible evidence, aiding witness preparation,
15   corroborating testimony or assisting impeachment or rebuttal.”          Id. (quotations and
16   citations omitted).
17          Additionally, “a written summary of [expert] testimony that the government
18   intends to use . . . during its case-in-chief at trial [must be disclosed upon request.] . . .
19   [This] summary . . . must describe the witness’s opinions, the bases and the reasons for
20   those opinions, and the witness’s qualifications.” Fed. R. Crim. P. 16(a)(1)(G) (2018).
21   Such disclosures are intended to provide Defendant “with a fair opportunity to test the
22   merit of the expert’s testimony through focused cross-examination[.]”) United States v.
23   Mendoza-Paz, 286 F.3d 1104, 1111 (9th Cir. 2002) (internal quotations and citations
24   omitted).
25          B.     Category 1—Estheban-Rodriguez Material
26          Defense counsel is seeking Estheban-Rodriguez disclosure from the case United
27   States v. Eva Verenize Martinez-Figueroa, et al., Case No. CR-18-0266-TUC-RCC
28   (LAB). “Judge Ferraro is currently reviewing more than 16,000 pages of disclosure from

                                                 -5-
 1   the Estheban-Rodriguez case but has not yet ruled on the motion to compel.”       Govt.’s
 2   Response (Doc. 22) at 3 n.1. The Government highlights several ways in which the
 3   modus operandi of the Flores-Enriquez drug trafficking operation differ from what
 4   occurred with Mr. Berreras-Felix. At this juncture, however, the Government has not
 5   identified a particular individual or agent whom it will call as an expert in drug
 6   trafficking operations. Govt.’s Response (Doc. 22) at 10 n.3. At oral argument the
 7   Government suggested that an expert witness may not be necessary; however, at the time
 8   of its response the Government expressed a clear intent to call an expert in drug
 9   trafficking operations. Id.
10          The Court agrees that Rule 16, Federal Rules of Criminal Procedure, “does not
11   authorize the discovery or inspection of reports, memoranda, or other internal
12   government documents made by an attorney for the government or other government
13   agent in connection with investigating or prosecuting the case.”       Fed. R. Crim. P.
14   16(a)(2). There may be, however, Brady material or other discoverable documents in the
15   Estheban-Rodriguez/Martinez-Figueroa disclosure that would assist Defendant in
16   developing his blind mule defense in this case or impeaching the yet-to-be-named
17   Government expert contained.       As such, the Government should confer with the
18   Estheban-Rodriguez/Martinez-Figueroa prosecutors and review the contents of the
19   Estheban-Rodriguez/Martinez-Figueroa disclosure related to the use of blind mules. If
20   Brady material is found, the Government is directed to disclose such material consistent
21   with its ongoing obligations. Government counsel shall also disclose any documents
22   consistent with the disclosure requirements under Rule 16, Federal Rules of Civil
23   Procedure.
24          C.     Category 2—Names and Case Numbers Relating to Persons Prosecuted
25                 for Using Unknowing Couriers.
26          Defendant’s argument consists of the following:
27
            Federal Rule 16(a)(1)(E) provides that, upon the defendant’s request, the
28          government must permit the defendant to inspect and copy documents and
            data if the item is within the government’s possession, custody, or control,
                                               -6-
 1          and the item is material to preparing the defense. As explained above, Mr.
 2          Barreras intends to present the case that he was an unknowing courier, or
            blind mule. As such, names and case numbers relating to persons
 3          prosecuted for using blind mules—which is what Mr. Barreras plans to
            testify that he was—is material to the preparation of his defense and trial.
 4
            This information is therefore material and the Court should order that it be
 5          disclosed.
 6   Def.’s Mot. to Compel (Doc. 16) at 11. The names and case numbers are part of the
 7   public record and therefore not in the exclusive control of the Government. As such,
 8   disclosure is not required.
 9          D.     Category 3—Information from Local Authorities
10          The local authorities were not involved with the arrest or prosecution in this case.
11   Any logical relationship such information could have with this case is abstract and as
12   such is not material. The Court finds disclosure would be inappropriate.
13
            E.     Category 4—Names of Investigators Involved in Prosecuting People
14                 Charged with Using Unknowing Couriers and Reports Related to those
15                 Investigations

16          Defendant seeks information regarding “the disclosure of the names of federal
17   agents in Arizona that have investigated blind mule cases.” Def.’s Mot. to Compel (Doc.
18   16) at 12. Any logical relationship such information could have with this case is abstract
19   and therefore not material. The Court finds disclosure would be inappropriate.
20          F.     Category 5—All information regarding State or Federal Investigations of
21                 Unknowing Courier Cases

22          This request is extremely overbroad and disclosure would not be appropriate.
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...

                                                -7-
 1   III.   CONCLUSION
 2          Accordingly, IT IS HEREBY ORDERED that Defendant Oscar Barreras-Felix’s
 3   Motion to Compel Disclosure of Relevant Documents (Doc. 16) is GRANTED in part
 4   and DENIED in part. IT IS FURTHER ORDERED that the Government shall review
 5   and disclose the Estheban-Rodriguez/Martinez-Figueroa disclosure consistent with this
 6   opinion.
 7          Dated this 6th day of March, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -8-
